IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 01-50716
                        Conference Calendar



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

ROBERTO NOEL SOLIS,

                                           Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                      USDC No. W-97-CR-35-10
                       --------------------
                          April 11, 2002

Before SMITH, DeMOSS, and PARKER, Circuit Judges.

PER CURIAM:*

     Counsel appointed to represent Roberto Noel Solis on appeal

has filed a motion for leave to withdraw and has filed a brief as

required by Anders v. California, 386 U.S. 738 (1967).     Solis has

filed a response.

     Because neither Solis nor his attorney filed any pleading

evidencing an intent to appeal within the 40-day period

prescribed in FED. R. APP. P. 4(b)(4), the district court was

without authority to extend the time for filing an appeal.        See

United States v. Awalt,     728 F.2d 704, 705 (5th Cir. 1984).

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 01-50716
                                -2-

Therefore, we lack jurisdiction to consider Solis’ appeal.

See id.   Accordingly, the motion for leave to withdraw is

GRANTED, counsel is excused from further responsibilities herein,

and the APPEAL IS DISMISSED for lack of jurisdiction.   Solis’

motion for appointment of counsel is DENIED.